Citation Nr: 1702942	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  14-08 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus, to include as due to undiagnosed illness.

2.  Entitlement to service connection for bilateral plantar fasciitis, to include as due to undiagnosed illness.

3.  Entitlement to service connection for lumbar sprain with degenerative arthritis, to include as due to undiagnosed illness.

4.  Entitlement to service connection for a right hand strain with degenerative arthritis, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from September 1983 through July 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was afforded a Travel Board hearing in June 2016.  A transcript of the testimony offered at the hearing has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has bilateral pes planus, bilateral plantar fasciitis, a lumbar sprain with degenerative arthritis, and a right hand strain with degenerative arthritis, related to service.  With respect to the claims for service connection of bilateral pes planus and bilateral plantar fasciitis, he asserts that these conditions had their onset in service, noting a history of pain in the feet in and since service.  With respect to his claimed disability of the low back, he points to a history of in-service blunt trauma to the low back as the onset thereof.  With respect to the right hand, he notes a history of right hand pain in and since service.  He also asserts that his disabilities are related to his service in the Persian Gulf, including as due to undiagnosed illness.  His DD Form 214 reflects participation in Operation Desert Shield in Southwest Asia from December 1990 to May 1991.

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 C.F.R. § 3.317(b).

In furtherance of substantiating his claims, the Veteran was afforded VA examinations and VA obtained opinions.  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.

In October 2010, the Veteran was provided a VA examination to address the etiology of his claimed low back disability.  Examination resulted in assessment of lumbar strain, and MRI of the lumbar spine showed disc desiccation of all lumbar discs at L1-S1, facet hypertrophy with mild disc bulge with narrowing of the central spinal canal, and foraminal stenosis.  The examiner concluded it less likely than not that the current low back pain was related to the low back pain for which he was treated in service.  The examiner reasoned that although the Veteran had complaints for low back pain during service and intermittent treatment for a lumbar strain following service, this "was not a chronic condition continued from the service time until present."  

In March 2011, the Veteran was afforded a VA Gulf War examination to address the claims involving the hands and feet.  Examination resulted in assessments of bilateral hand strains, with x-ray evidence of osteoarthritis of the right hand, and bilateral pes planus and plantar fasciitis.  The examiner noted that the Veteran had positive exposure for several agents such as smoke, burn fumes, as well as waste and chemicals during his service in Southwest Asia. With respect to the hands, the examiner commented that "[i]t is as likely that the joint pains such as [the]bilateral hands ...  are as likely caused by the environmental hazard exposures."  In regard to the diagnosed bilateral pes planus and plantar fasciitis, the examiner remarked that was "less likely that pes plantar and plantar fasciitis are caused by the environmental hazards as there is no relationship between exposure of agents to the pes planus and fasciitis."  The examiner offered little rationale, and did not address the Veteran's lay history.  He did not distinguish between any strain of the right hand and the assessment of osteoarthritis therein in rendering his opinion.

In June 2011, the examiner that conducted the March 2011 VA examination, entered two separate addenda to the examination report.  The first addendum states:  "hazards causing j[oint] pains - rationale is literature supports this correlation, hence opinion is as given in original document."  The second addendum states: "environmental changes as likely contributing to [bilateral] hand ... pain due to chronic exposure related immunological and inflammatory changes causing pain."  

In January 2012, the Veteran was afforded another VA examination to address the etiology of his claimed right hand disability.  Examination at that time resulted in assessment of osteoarthritis.  The examiner concluded that it was "least as likely as not" that with the "ongoing condition of his hands with only osteoarthritis of the right hand and not the left" that the "environmental changes" contributed to the "bilateral hands related to chronic exposure relating to immunological and inflammatory changes."  However, the examiner also remarked that "the arthritis in the right hand is conducive to his age and/or aging process."

In a December 2013 rating decision, the RO effectuated a grant of service connection for joint pain, knees and left hand, and headaches, as due to undiagnosed illness.  This is noteworthy in that the allowance of the left was apparently due to the lack of diagnosis of the left hand and the aforementioned opinions.  In concurrent Statement of the Case (SOC), the RO denied the claim on the basis that the symptoms were attributable to a known diagnosis, i.e. osteoarthritis.  

The VA examinations are insufficient to decide the claims.  Although the examination reports concerning the question of undiagnosed illness and possible association to environmental exposures in Southwest Asia during the Veteran's Persian Gulf War service, address this question, they do not sufficiently address the matter of direct service connection.  Here, the Veteran claims not only that he may have disability due to undiagnosed illness, but also that he has a diagnosed disability attributable to service.  Although the October 2010 VA examination of the spine addresses direct service connection, it does not adequately address the Veteran's lay history of pain in the low back in and since service.  Accordingly, they must be returned.  38 C.F.R. § 4.2.

At his Board hearing, the Veteran testified that he had recently received VA treatment.  VA has obtained records dated through November 13, 2013, from the Central Texas Veterans Healthcare System (HCS) in Temple, Texas, and associated with the claims file.  Thus, up-to-date treatment records should be obtained on remand.  See 38 U.S.C.A. § 5103A(c) (West 2014) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any records dated after approximately November 13, 2013.  Perform any and all follow-up as necessary, and document negative results.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e). 

2.  After the development directed in paragraph 1 has been completed to the extent possible, schedule a VA compensation examination to address the Veteran's allegation of service connection, on the alternative bases of a direct relationship or as an undiagnosed illness stemming from his service during the Persian Gulf War.  The claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiner for the pertinent medical and other history, and the examination report should note that review.  All necessary testing and evaluation should be performed.

(i) In particular, the examiner must specify whether the Veteran's complaints of joint pain, particularly in the right hand/wrist, low back and feet, are indicative of undiagnosed illness or chronic multi-symptom illness of the type contemplated by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  To this end, s/he should specifically indicate whether these symptoms, instead, are attributable to known clinical diagnoses.  

If no diagnosis is made accounting for these symptoms, the examiner therefore must reconcile such conclusion with the evidence of record detailing the Veteran's complaints.  Therefore, the examiner should indicate whether the Veteran meets the criteria for fibromyalgia diagnosis owing to his Persian Gulf War service.

(ii) If the Veteran's pain cannot be ascribed to any known clinical diagnosis, specify whether he has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

(iii) If the Veteran's pain can be ascribed to a known clinical diagnosis, for each diagnosis, the examiner is asked to address whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed disability was incurred in service, or is otherwise attributable thereto.  

The examiner's attention is directed to the VA assessments of bilateral pes planus, bilateral plantar fasciitis, osteoarthritis of the right hand/wrist and degenerative joint disease of the lumbar spine with lumbar sprain, as well as the Veteran's reports of pain in these joints that has persisted since service.   The examiner's attention is also directed to the service records, which disclose treatment for low back pain, blisters and pain of the feet, and that the Veteran complained of joint pain and recurrent back pain at discharge.  

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  

3.  Then, after conducting any additional indicated development, readjudicate the claims currently on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide them an appropriate period of time to respond before this case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




